MEMORANDUM**
This is the third appeal to this court arising out of the closing of the Dodge City Inn, formerly operated by appellant Chun Mei Dodge in Sacramento.1 See Dodge v. Johnson, 41 Fed.Appx. 138 (2002); Dodge v. Johnson, 92 Fed.Appx. 404 (2004). Because the extensive history of this litigation is familiar to the parties, we will not recount it here.
The district court did not abuse its discretion in declining to permit additional discovery under Fed.R.Civ.P. 56(f). The record supports the district court’s conclusion that Dodge had more than ample time to conduct discovery and develop her claims.
The district court properly granted summary judgment on Dodge’s claims for malicious prosecution, selective prosecution, and interference with First Amendment associational rights. Dodge failed to present any reasonable evidence that the prosecution against her — although ultimately unsuccessful — was not supported by probable cause, that others similarly situated were not prosecuted, or that her business associations were anything more than ordinary commercial relationships unprotected by the First Amendment. See Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir.1995).
Dodge has waived her appeal of the district court’s order dismissing her claims against defendants David Cheit, Washington Mutual Bank, and Janet Johnson by failing to present her contentions in compliance with Fed. R.App. P. 28(a)(9)(A). United States v. Belgarde, 300 F.3d 1177, 1181 n. 1 (9th Cir.2002); Han v. Stanford Univ., 210 F.3d 1038 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Much of Dodge’s argument addresses matters irrelevant to the claims stated in her current complaint. We addressed those matters on Dodge’s earlier appeals, and do not discuss them here. See Dodge v. Johnson, 41 Fed.Appx. 138 (2002); Dodge v. Johnson, 92 Fed.Appx. 404 (2004).